Citation Nr: 0808216	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 
40 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Steven M. Weisbaum, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2006, when the Board denied the 
benefit sought.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion for remand filed by both parties 
in the case, vacated the Board's decision as to the issue of 
entitlement to an initial disability rating greater than 
40 percent for a low back disability, and remanded the issue 
to the Board for further action.  The Board's denial of an 
effective date earlier than October 14, 1997, for the award 
of service connection for a low back disability, was left 
undisturbed by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

It appears that the veteran continues to receive medical care 
from the VA.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the joint motion for remand, the parties agreed that 
another VA examination is necessary to provide better 
information as to the nature and extent of the neurological 
impairment arising from the veteran's service-connected low 
back disability, to include information as to whether the 
veteran has an "absent ankle jerk" related to the low back 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since 2005 which are not 
contained in his claims file for 
inclusion in the file.

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations to 
identify all functional impairment 
arising from the veteran's service-
connected low back disability.  The 
claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiners 
for review before the examinations.  All 
tests and studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations, and 
the impact of the veteran's symptoms on 
his employability should be discussed.  
In addition, the neurologic examiner is 
requested to identify all nerve 
impairment related to the veteran's low 
back disability, to include whether the 
veteran has an "absent ankle jerk" 
related to the low back disability.  All 
other relevant findings are to be 
recorded.  Any opinions expressed should 
be fully supported and explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

